DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the continuation filed 3/12/2021. Claims 26-45 are currently pending. The cancelation of claims 1-25 in a preliminary amendment is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 27, 31, 32, 35-38, and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saari (US 3925960) in view of Wooldridge (US 2007/0011994 A1).
	Regarding claim 26, Saari discloses a system comprising: a product providing system including a plurality of lanes (each of the lanes formed by each of 40 – Fig. 1); a conveyor system (the assembly of 12, 42, 43 – Fig. 1 and 76, 78, 80, 82, 84, 86 – Fig. 2) configured to move a plurality of containers into alignment with the plurality of lanes (see Fig. 1), the conveyor system including, a carousel (the assembly of 43 – Fig. 1 and 76, 78, 80, 82, 84, 86 – Fig. 2) and a plurality of funnel cups (42 – Fig. 1) pivotally attached to the carousel. Saari further discloses the product providing system provides a desired number of products in each of the plurality of containers when the plurality of containers are aligned with the plurality of lanes (see Figs. 1 and 3A-3C).
	However, Saari does not expressly disclose a controller configured to control the product providing system and movement of the carousel.
	Wooldridge teaches a system comprising a controller configured to control a product providing system so as to provide a desired number of products in each of a plurality of containers when the plurality of containers are aligned to a plurality of lanes, and control movement of a carousel (para. 0020, lines 35-52) in order to ensure a container receives a complete batch (para. 0020, lines 49-52).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Saari to include a controller configured to control a product providing system so as to provide a desired number of products in each of a plurality of containers when the plurality of containers are aligned to a plurality of lanes, and control movement of a carousel as taught by Wooldridge in order to ensure a container receives a complete batch of products.

Saari, as modified by Wooldridge, further discloses:
Claim 27, each of the plurality of funnel cups (42 – Fig. 1, Saari) is configured to engage a respective one of the plurality of containers (see Note). Note that the language “configured to engage a respective one of the plurality of containers” is a recitation of functional language. A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing function, then it meets the claim. In this case, “configured to engage” simply requires that the plurality of funnel cups are capable of contacting a container. Since containers of any size may be loaded into the machine, including those that would contact the funnel cups when being aligned with the funnel cups, each of the plurality of funnel cups is interpreted to be “configured to engage a respective one of the plurality of containers.”

	Claim 31, each of the plurality of funnel cups (42 – Fig. 1, Saari) is configured to move simultaneously with a respective one of the plurality of containers (col. 3, lines 23-30, Saari).

	Claim 32, the controller is configured to control movement of the plurality of containers by repeatedly moving and stopping the carousel (see Note). Note that the limitation “configured to control movement of the plurality of containers by repeatedly moving and stopping the carousel” is a recitation of functional language. Since the controller controls the operation of the carousel, it is capable of controlling movement by stopping and starting the carousel.

	Claim 35, essentially all of the elements of the claimed invention in claim 26.
	However, Saari, as modified by Wooldridge, does not teach a hold-back structure.
	Wooldridge further teaches a hold-back structure (the assembly of 30, 25, and 40 – Fig. 1A) in order to prevent a bad batch of products from being dispensed to a container (para. 0019, lines 9-13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the plurality of lanes of Saari and Wooldridge to include a hold-back structure as further taught by Wooldridge in order to prevent a bad batch of products from being dispensed to a container.

	Claim 36, the controller is configured to control the hold-back structure (the assembly of 30, 25, and 40 – Fig. 1A, Wooldridge) of each of the plurality of lanes so as to provide a desired number of products to a respective one of the plurality of containers (para. 0020, Wooldridge).

	Claim 37, the hold-back structure (the assembly of 30, 25, and 40 – Fig. 1A, Wooldridge) of each of the plurality of lanes is moveable between an open position and a closed position, in the open position, the hold-back structure is configured to permit the desired number of products to be deposited into a respective one of the plurality of containers aligned with the respective one of the plurality of lanes, and in the closed position, the hold-back structure of each of the plurality of lanes is configured to prevent products from passing through the respective one of the plurality of lanes and cause the products to accumulate inside the respective one of the plurality of lanes (para. 0020, Wooldridge).

	Claim 38, the controller is configured to move the hold-back structure (the assembly of 30, 25, and 40 – Fig. 1A, Wooldridge) of each of the plurality of lanes from the open position to the closed position while the conveyor system is moving the plurality of containers, and the controller is configured to move the hold-back structure of each of the plurality of lanes from the closed position to the open position when the plurality of containers is aligned with the plurality of lanes (para. 0020, Wooldridge).

	Claim 42, each of the plurality of lanes includes a count sensor configured to detect a number of products released form the product providing system (para. 0016, lines 1-7, Wooldridge).

	Claim 43, the controller is configured to reject a container based on a detected count being different than a desired count (para. 0019, Wooldridge).

	Claim 44, the plurality of containers is a first plurality of containers, and the conveyor system (the assembly of 12, 42, 43 – Fig. 1 and 76, 78, 80, 82, 84, 86 – Fig. 2, Saari) is configured to simultaneously move the first plurality of containers away from the plurality of lanes and a second plurality of containers into alignment with the plurality of lanes (see Note). Note that since the conveyor is continuous, the conveyor system is moving all the containers at the same time and thus moving a first plurality of containers and a second plurality of containers simultaneously.

	Claim 45, the conveyor system (the assembly of 12, 42, 43 – Fig. 1 and 76, 78, 80, 82, 84, 86 – Fig. 2, Saari) further includes an inclined ramp (the inclined surfaces of 20 – Fig. 1 are interpreted as a ramp since a container slides along them, Saari).

Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saari (US 3925960) in view of Wooldridge (US 2007/0011994 A1) and Boldrini (US 2010/0059069 A1).
	Regarding claim 33, Saari, as modified by Wooldridge, teaches essentially all of the elements of the claimed invention in claim 26.
	However, Saari, as modified by Wooldridge, does not teach that the product providing system is a pouch providing system.
	Boldrini teaches a providing system in the form of a pouch providing system (Fig. 4), and each of a plurality of lanes (the left and right lanes depicted in Fig. 4) includes a pouch making machine (the assembly of 4, 12, 16, and 17 – Fig. 4) configured to make products (para. 0015). One of ordinary skill in the art, upon reading the teaching of Boldrini, would have recognized that the conveyor system of Saari, as modified by Wooldridge, is capable of being used providing system of Boldrini.
	Since Boldrini does not disclose how pouches are delivered to containers after being made by the pouch providing system and Saari, as modified by Wooldridge, provides a known solution for delivering products to a container, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have delivered the pouches of Boldrini using the conveyor system of Saari, as modified by Wooldridge.

	Regarding claim 34, Saari, as modified by Wooldridge and Boldrini, teach the pouch making machine of each of the plurality of lanes is configured to make the pouch products at a constant rate independent of a position of the plurality of containers (see Note). Note that since the pouch making machine of Boldrini operates independent of any conveyor, it is interpreted to make the pouch products at a constant rate independent of a position of the plurality of containers.

Claims 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saari (US 3925960) in view of Wooldridge (US 2007/0011994 A1) and Barney (DE 69727602 T2). Note the citations to the written description of Barney refer to the attached translation.
	Regarding claim 39, Saari, as modified by Wooldridge, teaches essentially all of the elements of the claimed invention in claim 26.
	However, Saari, as modified by Wooldridge, does not teach a weight station.
	Barney teaches a filling system comprising a weigh station (186 – Fig. 14) configured to detect a weight of each one of a plurality of containers (pg. 27, lines 13-15). One of ordinary skill in the art, upon reading the teaching of Barney, would have recognized that the weigh station improves the reliability of the manufacturing process.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Saari and Wooldridge such that it included a weight station as taught by Barney in order to improve the reliability of the manufacturing process.

Saari, as modified by Wooldridge and Barney, further teaches:
	Claim 40, the controller is configured to compare a detected weight of each one of the plurality of containers to a desired range (pg. 27, lines 13-21, Barney).

	Claim 41, the controller is configured to reject a container of the plurality of containers based on a detected weight being outside of the desired range (pg. 27, lines 13-21, Barney).

Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/23/2022